Citation Nr: 1721235	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  05-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity peripheral artery disease and atherosclerotic vascular disease manifested as carotid artery disease associated with diabetes mellitus, type II.

3.   Entitlement to an initial evaluation in excess of 40 percent for left lower extremity peripheral artery disease and atherosclerotic vascular disease manifested as carotid artery disease associated with diabetes mellitus, type II.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 29, 2015.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for diabetes mellitus, type II and denied the claim of entitlement to service connection for peripheral diabetic neuropathy.  In a July 2009 rating decision, the Huntington, West Virginia RO granted service connection for carotid artery disease as a complication of the Veteran's diabetes mellitus, type II.  The condition was found to be non-compensable and included with the evaluation of the service-connected diabetes mellitus, type II.

The Board remanded the claim in November 2008 and December 2011.

Most recently, in October 2012, the Board remanded the issues of entitlement to a separate compensable evaluation for carotid artery disease as secondary to diabetes mellitus, service connection for peripheral neuropathy of the upper and lower extremities as due to diabetes mellitus, and entitlement to TDIU.

In a May 2016 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities.  As the benefit sought on appeal as to this issue has been granted, the issue is no longer before the Board.  

The May 2016 rating decision also granted separate compensable evaluations for right and left lower extremity peripheral artery disease and atherosclerotic vascular disease manifested as carotid artery disease associated with diabetes mellitus, type II.  A 40 percent evaluation was assigned for both extremities effective December 29, 2015.  The May 2016 rating decision also awarded entitlement to TDIU effective December 29, 2015.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, as higher ratings are available for the right and left lower extremity peripheral artery disease and atherosclerotic vascular disease, the issues remain on appeal.  Also, while the TDIU claim was granted, TDIU was not granted for the entire period on appeal; therefore the issue of TDIU prior to December 29, 2015 is still before the Board.   
 
These matters were most recently before the Board in October 2012, when they were remanded for further development, to include VA examinations.  They have now been returned to the Board for further appellate review.  

The issue of an increased rating for diabetes mellitus, type II and the issue of whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy have been raised by the record in an April 2016 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.

Regarding the issues of the evaluations of the Veteran's right and left lower extremity peripheral artery disease and atherosclerotic vascular disease manifested as carotid artery disease associated with diabetes mellitus, type II, the Board notes that the Veteran submitted an April 2016 letter from Dr. S.V.M., which indicated that he was currently under treatment at the Hospital Municipal of San Juan for diabetes mellitus, type II, and was being treated by the endocrinology and podiatry departments.  As the Veteran's peripheral artery disease and atherosclerotic vascular disease are conditions associated with his diabetes mellitus, type II, these records could contain information and evidence relevant to the current level of severity of these disabilities.  As such, the complete treatment records from the Hospital Municipal of San Juan should be obtained.  

Additionally, as the record reflects that the Veteran continues to receive VA treatment, updated VA treatment records from May 2016 to the present should be obtained and associated with the claims file.  

Further, as the records being requested may contain evidence relevant to the issue of service connection for peripheral neuropathy of the bilateral upper extremities, the Board will defer a decision on that issue until the requested records have been obtained.  

Finally, the issue of entitlement to TDIU prior to December 29, 2015 is inextricably intertwined with the issues being remanded herein and therefore a decision as to the issue will be deferred until the requested development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all records of treatment from the Hospital Municipal of San Juan.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing required releases of information forms from the Veteran.  All records and/or responses received should be associated with the claim file.

2.  The AOJ should obtain and associate with the claim file all updated VA treatment records from May 2016 to the present.  

3.  After completing the above actions, and any additional development deemed necessary as a result of the development requested, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




